              Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 1 of 17




 1   THE LAW OFFICE OF JACK                        FAEGRE DRINKER BIDDLE &
     FITZGERALD, PC                                REATH LLP
 2
     JACK FITZGERALD (257370)                      SARAH L. BREW (pro hac vice)
 3   jack@jackfitzgeraldlaw.com                    sarah.brew@faegredrinker.com
     TREVOR M. FLYNN (253362)                      AARON VAN OORT (pro hac vice)
 4
     trevor@jackfitzgeraldlaw.com                  aaron.vanoort@ faegredrinker.com
 5   MELANIE PERSINGER (275423)                    NATHANIEL J. ZYLSTRA (pro hac vice)
     melanie@jackfitzgeraldlaw.com                 nathaniel.zylstra@faegredrinker.com
 6
     Hillcrest Professional Building               NICHOLAS J. NELSON (pro hac vice)
 7   3636 Fourth Avenue, Suite 202                 nichaols.nelson@faegredrinker.com
     San Diego, California 92103                   EMILY R. ZAMBRANA (pro hac vice)
 8
     Phone: (619) 692-3840                         emily.zambrana@faegredrinker.com
 9   Fax: (619) 353-0404                           90 South 7th Street, Suite 2200
     JACKSON & FOSTER, LLC                         Minneapolis, Minnesota 55402
10
     SIDNEY W. JACKSON, III (pro hac vice)         Phone: (612) 766-7000
11   75 St. Michael Street                         Fax: (612) 766-1600
12   Mobile, Alabama 36602                         FAEGRE DRINKER BIDDLE &
     Phone: (251) 433-6699                         REATH LLP
13   Fax: (251) 433-6127                           TARIFA B. LADDON (SBN 240419)
14   Class Counsel                                 tarifa.laddon@faegredrinker.com
                                                   11766 Wilshire Blvd., Suite 750
15                                                 Los Angeles, California 90025
16                                                 Phone: (310) 500-2090
                                                   Fax: (310) 500-2091
17
                                                   Attorneys for Defendant Post Foods, LLC
18
                                UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
20   DEBBIE KROMMENHOCK and
21   STEPHEN HADLEY, on behalf of
     themselves, all others similarly situated, and
22   the general public,                            Case No. 3:16-cv-04958-WHO (JSC)
23                                              JOINT CASE MANAGEMENT
           Plaintiffs,
24                                              STATEMENT

25                       v.                     Judge:     Hon. William H. Orrick
                                                CMC:       August 11, 2020, 2:00 p.m.
26   POST FOODS, LLC,
27
           Defendant.
28

                Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                        JOINT CASE MANAGEMENT STATEMENT
               Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 2 of 17




 1         Pursuant to N.D. Cal. Civ. L.R. 16-10(d), Class Representatives Debbie Krommenhock
 2   and Stephen Hadley, and Defendant Post Foods, LLC, submit the following Joint Case
 3   Management Conference Statement to report progress or changes since the last statement was
 4   filed, and to make proposals for the remainder of the case development process.
 5   I.    Causes of Action and Products
 6         The parties agree on one way in which this case will be narrowed for trial but disagree
 7   on another way.
 8         Agreed-upon narrowing. As stated in the Parties’ Stipulation Regarding Trial (Dkt.
 9   245), the parties have agreed that Plaintiffs will maintain their legal claims under the
10   Consumer Legal Remedies Act and for breach of warranty under the Commercial Code, and
11   they will narrow the Products and Subclasses for trial to the following: (a) Honey Bunches
12   of Oats, (b) Great Grains, (c) Raisin Bran, (d) Honeycomb, and (e) Waffle Crisp.
13         To implement this narrowing of the case, the parties stipulated to the decertification of
14   the following Subclasses: (a) Alpha-Bits, (b) Bran Flakes, (c) Honey Bunches of Oats
15   Granola, and (d) Honey Bunches of Oats Whole Grain, and to the dismissal with prejudice of
16   Plaintiffs’ individual claims concerning Alpha-Bits, Bran Flakes, Honey Bunches of Oats
17   Granola, and Honey Bunches of Oats Whole Grain, with each party bearing their own costs
18   and fees as to the dismissed claims.
19         Disputed dismissal of claims for equitable monetary relief.
20         Post’s position. Post believes that, under a new controlling decision issued by the Ninth
21   Circuit on June 17, 2020, Plaintiffs’ claims for equitable monetary relief under the Unfair
22   Competition Law (UCL), False Advertising Law (FAL), and Consumer Legal Remedies Act
23   (CLRA) must be dismissed on the pleadings because Plaintiffs have an adequate remedy at
24   law for damages under the CLRA and Commercial Code. See Sonner v. Premier Nutrition,
25   962 F.3d 1072 (9th Cir. 2020). In Sonner, the Court held that federal common law controls a
26   federal court’s equitable authority, and that under this law a plaintiff “must establish that she
27   lacks an adequate remedy at law before securing equitable restitution for past harm under the
28                                                1
                Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                          JOINT CASE MANAGEMENT STATEMENT
               Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 3 of 17




 1   UCL and CLRA.” Id. at 1081. There, the plaintiff sought “the same sum in equitable
 2   restitution … as she requested in damages to compensate her for the same past harm.” Id. The
 3   Ninth Circuit therefore held the legal remedy to be adequate as a matter of law and granted
 4   the defendant’s motion to dismiss the claims for equitable monetary relief. Here, Plaintiffs
 5   seek the same amount in restitution under the UCL, FAL, and CLRA that they seek in
 6   damages under the CLRA and for breach of warranty. Sonner is therefore controlling and
 7   requires that Plaintiffs’ claims for equitable monetary relief be dismissed.
 8         Because Sonner addressed the issue of an adequate legal remedy as a matter of law,
 9   Post believes that the proper procedural vehicle for addressing it here is motion for judgment
10   on the pleadings under Fed. R. Civ. P. 12(c). The scheduling orders in this case did not impose
11   a deadline for Rule 12(c) motions (or for “dispositive motions” generally)1 (Dkt. 85, 137),
12   and hence a Rule 12(c) motion may be brought any time after the pleadings are closed, as
13   long as the motion is made “early enough not to delay trial.” See Spears v. First Am.
14   eAppraiseIt, 2013 WL 1748284, at *2 (N.D. Cal. Apr. 23, 2013) (allowing 12(c) motion
15   against timing objection because “trial will not be delayed by considering this motion”); Buck
16   v. Cemex, Inc., 2014 WL 5430422, at *2 (E.D. Cal. Oct. 24, 2014) (finding judgment for
17   motion on the pleadings timely when trial date was more than six months away). Here, Post
18   is raising the equitable-remedies argument promptly at the first Case Management
19
20
     1
       Plaintiffs argue, without support, that the deadline for summary judgment motions in the
     scheduling orders should be construed as a deadline for all dispositive motions. They cite
21   only an out-of-circuit case where the court found a motion for judgment on the pleadings filed
22   after the deadline for dispositive motions untimely because it was the “functional equivalent
     of a motion for summary judgment” in that it “explicitly relied upon deposition transcripts
23   and other information procured during discovery.” Torres v. Puerto Rico, 485 F.3d 5, 8 n.4
24   (1st Cir. 2007). That case is further distinguishable because the parties repeatedly sought
     extensions of the discovery and dispositive motion deadlines, the court sanctioned the parties
25   their delay, and the court “admonished, with conspicuous clarity, that … no dispositive
26   motions would be entertained after the designated date.” Id. In contrast here, the parties have
     never requested an extension of the fact discovery deadline and the court has not indicated
27   that the deadline for summary judgment motions was meant to cover all dispositive motions.
28                                                  2
                  Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                            JOINT CASE MANAGEMENT STATEMENT
               Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 4 of 17




 1   Conference after Sonner was decided earlier this summer, and there is ample time to have the
 2   issue decided before trial. Moreover, deciding this issue now, rather than after trial, will
 3   preserve court and party resources because a dismissal of Plaintiffs’ equitable claims will
 4   avoid the need to propose and issue findings of fact and conclusions of law on the equitable
 5   claims.
 6         Post therefore proposes the following briefing schedule for Post’s motion for judgment
 7   on the pleadings to dismiss Plaintiffs’ claims for equitable monetary relief:
 8             • Post’s Motion for Judgment on the Pleadings - August 31, 2020
 9             • Plaintiffs’ Opposition - September 14, 2020
10             • Post’s Reply - September 21, 2020
11             • Hearing - September 30, 2020
12         Plaintiffs argue below that the question of whether their legal remedies are adequate is
13   a question of fact, that the procedural mechanism for raising it is therefore Rule 56, and that
14   Post cannot bring a second Rule 56 motion after the deadline in the scheduling order. All of
15   these arguments are incorrect. First, in arguing that adequacy is a fact issue, Plaintiffs cite a
16   decision applying California state law. But Sonner holds that adequacy is a matter of federal
17   common law, and that it can be decided on the pleadings. A Rule 12(c) motion for judgment
18   on the pleadings is therefore appropriate. Even if Rule 56 is the proper procedural mechanism,
19   however, the Court should allow Post to file a Rule 56 motion addressing the adequacy-of-
20   remedies issue because a successive motion is appropriate when there has been an
21   “intervening change in controlling authority.” Eaton v. Siemens, 2012 WL 761341, at *3
22   (E.D. Cal. Mar. 8, 2012); AAA Flag & Banner Mfg. Co, Inc. v. Flynn Signs & Graphics, Inc.,
23   2010 WL 11463632, at *2 (C.D. Cal. Mar. 15, 2010). The Court has discretion to allow
24   successive motions, and doing so in appropriate circumstances “is logical, and it fosters the
25   ‘just, speedy, and inexpensive’ resolution of suits.” Hoffman v. Tonnemacher, 593 F.3d 908,
26   911 (9th Cir. 2010). Many decisions from this District have allowed a second summary
27
28                                              3
                Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                        JOINT CASE MANAGEMENT STATEMENT
               Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 5 of 17




 1   judgment motion simply to address “novel issues not addressed” in the original motion.
 2   Means v. City & Cty. of San Francisco, 2011 WL 2565484, at *2 (N.D. Cal. June 29, 2011);
 3   see also Wamboldt v. Safety-Kleen Sys., Inc., 2007 WL 2600735, at *1 (N.D. Cal. Sept. 10,
 4   2007) (allowing second summary judgment motion on a “new legal basis”); Miller v.
 5   California Dep't of Corr. & Rehab., 2019 WL 3753175, at *1–2 (N.D. Cal. Aug. 8, 2019)
 6   (similar). But a successive motion is certainly appropriate when there has been a “churning
 7   of the law” on an issue and then it becomes settled. Golden Gate Hotel Ass'n v. City & Cty.
 8   of San Francisco, 18 F.3d 1482, 1487 (9th Cir. 1994). That is the case here, where the district
 9   courts had expressed varying views on whether equitable monetary relief could be sought
10   under the UCL, FAL, and CLRA even if a damages remedy was available. Compare Philips
11   v. Ford Motor Co., 2015 WL 4111448, at *16 (N.D. Cal. July 7, 2015) (“Statutory relief
12   under the UCL is subject to fundamental equitable principles, including inadequacy of the
13   legal remedy.”), with Luong v. Subaru of Am., Inc., 2018 WL 2047646 at *7 (N.D. Cal. May
14   2, 2018) (“The availability of monetary damages does not preclude a claim for equitable relief
15   under the UCL and CLRA based upon the same conduct.”). Now that Sonner has settled the
16   issue, Post is promptly raising it. Thus, if this Court believes that Rule 56 is the better vehicle
17   for addressing the issue, Post respectfully requests that it allow Post to bring a Rule 56 motion
18   and set the briefing schedule above.
19         Plaintiffs’ position. “The question [of] whether or not a given remedy at law is
20   adequate is . . . a question of fact[.]” PNC Equip. Fin., LLC v. Cal. Fairs Fin. Auth., 2012
21   WL 2872813, at *7 (E.D. Cal. July 12, 2012) (quoting People v. Stafford Packing Co., 193
22   Cal. 719, 728 (1924)). The Court set a deadline of April 24, 2019 for summary judgment
23   motions, and Post filed a summary judgment motion. Rule 16 provides that a “scheduling
24   order must limit the time to . . . file motions.” Fed. R. Civ. P. 16(b)(3)(A). With Post’s
25   opportunity to demonstrate “there are no questions of fact” regarding the adequacy of
26   Plaintiff’s legal remedies having come and gone, the Court should not allow Post to tax
27   further resources of the Courts and parties with a second bite at the summary judgment apple.
28                                                  4
                 Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                            JOINT CASE MANAGEMENT STATEMENT
                 Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 6 of 17




 1   See, e.g., Alvion Props., Inc. v. Weber, 2012 WL 13041459, at *1 (M.D. Tenn. Nov. 2, 2012)
 2   (motion for judgment on the pleadings filed after deadline for dispositive motions was
 3   untimely), report and recommendation adopted, 2012 WL 13041642 (M.D. Tenn. Nov. 20,
 4   2012); Garcia v. Regis Corp., 2011 WL 1004921, at *1 (D. Ariz. Mar. 22, 2011) (denying
 5   motion for judgment on the pleadings “summarily without a responsive briefing” because
 6   “the deadline for dispositive motions [had] expired . . . and Defendant fail[ed] to show good
 7   cause for amending the schedule.” (citing Fed. R. Civ. P. 16(b) (the district judge shall enter
 8   a scheduling order and that the “schedule shall not be modified except upon a showing of
 9   good cause and by leave of the district judge”))); Ray v. Ford Motor Co., 2011 WL 6440521,
10   at *1 (M.D. Ala. Dec. 22, 2011) (denying as untimely a motion for judgment on the pleadings
11   filed after deadline for dispositive motions). Further, because the adequacy of legal remedies
12   is a question of fact, any motion for judgment on the pleadings would be fruitless and
13   improper.
14         Post takes issue with Plaintiffs’ position that its motion would be untimely because the
15   Court’s scheduling order refers only to a deadline for Post’s “Motion for Summary
16   Judgment,” Dkt. No. 85, rather than to Rule 12(c) motions specifically. Rule 12(c) motions
17   for judgment on the pleadings, however, are considered dispositive motions, see, e.g., Koegel
18   v. Gov’t Employees Ins. Co., 2017 WL 3149919, at *2 (E.D. Cal. July 25, 2017)
19   (“A motion for judgment on the pleadings is a dispositive motion.” (citing E. & J. Gallo
20   Winery v. Andina Licores S.A., 440 F. Supp. 2d 1115, 1125 (E.D. Cal. 2006))), and where a
21   court sets a deadline for summary judgment motions, that date has been similarly considered
22   to be the dispositive motion deadline. Cf. Torres v. Puerto Rico, 485 F.3d 5, 8 n.4 (1st Cir.
23   2007) (While the district court labeled this deadline as a deadline for the filing of summary
24   judgment motions, the record makes manifest both that the court intended the deadline to
25   apply to all dispositive motions and that the parties knew that to be the case.”). This makes
26   sense because just “[l]ike summary judgment motions, motions under Rule 12(c) are ‘directed
27   towards a final judgment on the merits.’” Johnson v. Randle, 2012 WL 1964996, at *17 (S.D.
28                                                 5
                 Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                          JOINT CASE MANAGEMENT STATEMENT
               Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 7 of 17




 1   Ill. May 31, 2012) (quoting Republic Steel Corp. v. Penn. Eng’g Corp., 785 F.2d 174, 178 n.
 2   2 (7th Cir.1986)). And although Post argues that successive summary judgment motions
 3   would be proper here due to an “intervening change in controlling authority,” it concedes that
 4   Sonner did not change the law, but rather at most “settled” the “varying views” of the district
 5   courts.
 6         In truth, Sonner only applied long-standing law to a particular and unique set of facts.
 7   See 962 F.3d at 1078 (citing for its primary holding, “that a federal court must apply
 8   traditional equitable principles before awarding restitution under the UCL and CLRA,” the
 9   decisions in Payne v. Hook, 74 U.S. (7 Wall.) 425, 430 (1868) and Guar. Tr. Co. of N.Y. v.
10   York, 326 U.S. 99 (1945)); see also id. at 1078-79 (“Since York, the [Supreme] Court has
11   never held or suggested that state law can expand a federal court’s equitable powers”)).
12   Tellingly, Post has not moved for reconsideration of the Court’s order on summary judgment,
13   likely because it cannot demonstrate “a material difference in . . . law exists,” or “a change
14   of law occurring after the time of such an order” as required to seek leave for reconsideration,
15   N.D. Cal. Civ. L.R. 7-9(b)(1)-(2). The Court should thus decline to credit this excuse for
16   Post’s delay in filing the motion. See Torres, 485 F.3d at 11 (affirming denial of motion for
17   judgment on the pleadings as untimely where “[t]he defendants could have, but did not, ask
18   that court to validate their excuse [for filing after the dispositive motion deadline] and extend
19   the dispositive motion deadline on that basis,” and noting that “[t]heir failure to do so sp[oke]
20   loudly about the insubstantiality of the excuse.”).
21         Even if the Rule 12(c) motion Post proposes was not procedurally improper, and
22   untimely under the Court’s scheduling order, it would be untimely under Rule 12 itself. Rule
23   12(c) provides that, “[a]fter the pleadings are closed . . . a party may move for judgment on
24   the pleadings,” but only if the motion is “early enough not to delay trial[.]” Fed. R. Civ. P.
25   12(c). Here, Post proposes a briefing schedule with a motion hearing at the end of September.
26   Presumably, the Court would then take at least several months to resolve the motion, so that
27   it is far from sure any motion Post filed now would be “early enough not to delay trial[.]” The
28                                                  6
                  Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                             JOINT CASE MANAGEMENT STATEMENT
               Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 8 of 17




 1   Court should thus preclude Post from filing any such motion. See Horn v. Med. Marijuana,
 2   Inc., 383 F. Supp. 3d 114, 125 n.7 (W.D.N.Y. 2019) (Denying as untimely motion for
 3   judgment on the pleadings filed “more than one year after the” deadline to amend pleadings
 4   had passed, “when discovery had already been completed,” because “Defendants’ motion
 5   would delay trial—even though a trial date has not been set—insofar as it would require
 6   further litigation on issues tangential to the merits and would prevent timely resolution of
 7   those claims for which summary judgment is inappropriate.”).
 8         The Court should especially decline Post’s request to file a new Rule 12 or Rule 56
 9   motion because, in these circumstances, it is a waste of time, and yet another attempt by Post
10   to delay a resolution of this action on the merits and avoid trial for as long as possible (a
11   theme that will recur below). If the legal remedies are adequate, the outcome of the legal
12   claims tried first to the jury will determine the outcome of the equitable claims, and the
13   damages and restitution will be identical and concurrent, such that there is no practical
14   prejudice to Post of those cumulative claims remaining in the case pending trial. See Allen v.
15   Hyland’s, Inc., 773 Fed. App’x 870, 873-74 (9th Cir. 2019) (“[W]here legal claims tried by
16   the jury and equitable claims are ‘based on the same set of facts, the Seventh Amendment
17   requires the trial judge to follow the jury’s implicit or explicit factual determinations.’”
18   (quoting Sanders v. City of Newport, 657 F.3d 772, 783 (9th Cir. 2011)). If, on the other hand,
19   the legal remedies are inadequate, they should not be dismissed. See, e.g., id. at 874 (Noting
20   that because “[t]he UCL’s prohibition of unfair business practices sweeps more broadly than
21   the CLRA, Magnuson-Moss Warranty, or express warranty,” the district court “erred in
22   granting judgment to” a defendant that obtained a favorable trial verdict because “[t]he jury’s
23   narrow findings as to deceptive advertising d[id] not resolve Allen’s broader unfair practices
24   theory,” and remanding the case for “the district court [to] engage in fact-finding to resolve
25   this claim”).
26         To the extent the Court allows Post to file its proposed second summary judgment
27   motion, Plaintiffs do not concede legal remedies are adequate, and would oppose it.
28                                                7
                Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                            JOINT CASE MANAGEMENT STATEMENT
                Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 9 of 17




 1   II.    Class Notice & Exclusion Deadline
 2          Post’s Rule 23(f) petition was denied by the Ninth Circuit on July 21, 2020 (Dkt. 246),
 3   so it is now time to address class notice. The Parties have discussed and largely agree on the
 4   content of class notice and a notice plan. But they have one dispute over the end dates for the
 5   class periods. The parties agree that the Court should resolve this issue before notice is sent,
 6   because it will affect the scope of the class and the timing of notice.
 7          Post’s position is that the Class Period for each product should end when Post updated
 8   the label to disclose the amount of added sugar per serving in the Nutrition Facts Panel. Post
 9   asserts that the addition of an added-sugar disclosure is a material difference in the labeling,
10   such that Plaintiffs (who did not purchase a Post cereal containing that disclosure) are not
11   adequate representatives of persons who purchased cereals with added-sugar disclosures.
12   Plaintiffs, in contrast, assert that, under Williams v. Gerber, the added-sugar disclosures in
13   the Nutrition Facts Box make no difference to their claims as a matter of law, and thus do not
14   affect Plaintiffs’ adequacy. Hence, they would extend that Class Periods until all challenged
15   statements were removed from the packaging or class notice is sent, whichever comes first.
16          The Parties respectfully request that the Court permit this issue to be briefed with an
17   abbreviated procedure wherein each party submits a brief, no longer than 5 pages, setting
18   forth the party’s position, by August 18, 2020. After the Court rules, the Parties request that
19   they be given 21 days to submit proposed class notice and a class notice plan, identifying for
20   the Court issues that remain in dispute, if any.
21   III.   Trial Schedule
22          The Parties agree on the below trial schedule. The schedule is based on an assumption
23   that trial will occur in April 2021, but the parties have also included a column identifying
24   how long before trial each deadline will occur, so the deadlines can be adjusted based on a
25   different trial date.
26
27
28                                               8
                 Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                         JOINT CASE MANAGEMENT STATEMENT
                 Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 10 of 17




 1                                                 Proposed Date
 2                     Event                    (based on April 2021           Days Before Trial
                                                        trial)
 3
 4       Case Management Conference                August 11, 2020
 5
 6       Trial Plan Briefing to address
 7       severing subclasses and
                                                   October 9, 2020             185 days before trial
         sequentially trying liability,
 8       damages, and punitive damages 2
 9
         Deadline for parties to exchange
10       proposed stipulations of fact,
11       witness lists, and papers described
         in Civil L.R. 16-10(b)(7), (8), (9)
12       and (10) (except for deposition           January 15, 2021            87 days before trial
13       designations; proposed findings of
         fact and conclusions of law; and
14       schedules, summaries, diagrams,
15       charts, and other visuals) 3

16
17
18   2
       Ordinarily, this Court does not address severance and bifurcation until the Joint Pretrial
     Statement, but in this situation, Plaintiffs and Post believe it makes sense to address it earlier
19
     so the parties can prepare for the correct form of trial.
20   3
      These included items are: (7) exhibits and other trial material, including copies of all exhibits
21   to be offered and all schedules, summaries, diagrams and charts to be used at the trial other
22   than for impeachment or rebuttal, with each proposed exhibit premarked for identification
     and the underlying documents of any exhibit available for inspection and copying upon
23   request; (8) briefs on all significant disputed issues of law, including procedural and
24   evidentiary issues; (9) in jury cases, serving and filing requested voir dire questions, jury
     instructions, and forms of verdict; or in court cases, serving and filing proposed findings of
25   fact and conclusions of law; and (10) statements designating excerpts from depositions
26   (specifying the witness and page and line references), from interrogatory answers and from
     responses to requests for admission to be offered at the trial other than for impeachment or
27   rebuttal.
28                                                  9
                 Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                            JOINT CASE MANAGEMENT STATEMENT
             Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 11 of 17




 1                                           Proposed Date
 2                  Event                 (based on April 2021      Days Before Trial
                                                  trial)
 3
     Deadline for parties to exchange
 4                                          January 22, 2020        80 days before trial
     deposition designations
 5
     Deadline for parties to exchange
 6                                          January 29, 2021        73 days before trial
     motions in limine
 7   Deadline for parties to exchange
                                            January 29, 2020        73 days before trial
 8   counter deposition designations
 9   Deadline for parties to exchange
10   objections to exhibits and             February 5, 2021        66 days before trial
     deposition designations
11
     Deadline for lead trial counsel to
12   meet and confer with respect to:
13          • Preparation & content of
14   joint pretrial conference
     statement;
15
            • Resolution of any
16   differences regarding preparation      February 12, 2021       59 days before trial
17   and content of joint pretrial
     conference statement and
18   preparation and exchange of
19   pretrial materials, including
     exhibits and deposition
20   designations; and
21         • Settlement.
22   Deadline for parties to file
23   motions in limine (all motions to
     be contained in one 25-page brief      February 19, 2021       52 days before trial
24   with each motion listed as a
25   subheading).
26   Deadline for parties to file joint
                                            February 26, 2021       45 days before trial
27   pretrial conference statement

28                                             10
                Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                        JOINT CASE MANAGEMENT STATEMENT
             Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 12 of 17




 1                                              Proposed Date
 2                  Event                    (based on April 2021      Days Before Trial
                                                     trial)
 3
     Deadline for parties to file joint
 4   statement regarding jury
 5   instructions, with both agreed-           February 26, 2021       45 days before trial
     upon and contested instructions
 6   noted
 7   Deadline for parties to stipulate to
 8   admissibility and authenticity of         February 26, 2021       45 days before trial
     trial exhibits
 9
     Deadline for parties to file
10   statement identifying objections
11   and responses of proffering party         February 26, 2021       45 days before trial
     to exhibits and deposition
12   designations
13   Deadline for parties to file
14   oppositions to motions in limine
                                                 March 5, 2021         38 days before trial
     (to be contained in one 25-page
15   brief)
16   Final Pretrial Conference              March 15, 2020 2:00 p.m.   28 days before trial
17   Deadline for parties to exchange
     any visuals, graphics, or exhibits     Wednesday, April 7, 2021   5 days before trial
18
     to be used in opening statements.
19   Deadline to file any unresolved
20   objections to any visuals,
                                             Thursday, April 8, 2021   4 days before trial
     graphics, or exhibits to be used in
21   opening statements
22   Counsel must be available by
23   telephone to discuss any issue           Friday, April 9, 2021    3 days before trial
     with the Court
24
     Deadline to provide copies of
25   exhibits to Court in accordance          Friday, April 9, 2021    3 days before trial
26   with Local Rule 16-10(b)(7)

27
28                                             11
                Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                        JOINT CASE MANAGEMENT STATEMENT
               Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 13 of 17




 1                                                  Proposed Date
 2                    Event                      (based on April 2021           Days Before Trial
                                                         trial)
 3
                                                Monday, April 12, 2021,
 4    Commencement of Trial
                                                      8:00 a.m.
 5    Deadline to file proposed
      Findings of Fact and Conclusions
 6                                               Three weeks after trial
      of Law on all material issues (if
 7    applicable)
 8    Deadline for plaintiffs to submit
                                                 Three weeks after trial
      proposed injunctive relief
 9
      Deadline for defendant to respond       Two weeks after plaintiffs’
10
      to proposed injunctive relief                       brief
11
12   IV.     ADR
13           Post’s position is that the parties should wait for the Ninth Circuit’s decision on appeal
14   in the parallel case in Truxel v. General Mills Sales, Inc., No. 19-16621, then assess whether
15   further mediation sessions would be productive, given that the parties have attempted two
16   previous mediations with two private mediators without success. As the parties have
17   previously mentioned, Plaintiffs’ counsel simultaneously brought suit against Post, General
18   Mills, and Kellogg based on the same theory that the added sugar in cereals made it deceptive
19   to state or imply that they were healthy foods. In Truxel, the district court dismissed the case
20   for failure to state a claim, holding that Plaintiff’s allegations failed the reasonable-consumer
21   standard. See Truxel v. Gen. Mills Sales, Inc., 2019 WL 3940956 (N.D. Cal. Aug. 13, 2019).
22   Plaintiff in that case appealed, and the appeal was argued on June 12, 2020, making it likely
23   that a decision will be issued before this case reaches trial. Because the complaints in Truxel
24   and here are substantially similar, the Ninth Circuit’s decision will inform the outcome of this
25   case.
26           Plaintiffs are agnostic. If and when Post wants to mediate, Plaintiffs will do so.
27   Plaintiffs note, however, that, contrary to Post’s assertion, Truxel is unlikely to be decided
28                                                 12
                 Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                           JOINT CASE MANAGEMENT STATEMENT
                  Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 14 of 17




 1   before trial in this case. For example, the Ninth Circuit recently issued a decision in a much
 2   simpler false advertising case, more than a year after oral arguments. See Moore v. Mars
 3   Petcare US, Inc., --- F.3d ----, 2020 WL 4331765 (9th Cir. July 28, 2020) (argued and
 4   submitted July 19, 2019).
 5   V.      ADDITIONAL ISSUES
 6           A.      Updated Sales Figures, Damages Calculations, and Labels
 7           Plaintiffs’ damages calculations set forth in their motion for certification were based
 8   on sales through December 2018, but as noted above, the subclass periods do not end on that
 9   date.
10           After the Court determines when the Class Periods ends for each subclass pursuant to
11   the briefing requested above, Plaintiffs would like to obtain from IRI sales information to
12   enable their damages experts to update damages calculations through the end of the Subclass
13   Periods. Post has no objection to Plaintiffs doing so, or to providing updated product labels
14   for the same purpose.
15           Using this information, Plaintiffs would then like to provide an updated declaration
16   from their damages expert, Colin Weir, applying the premiums derived from Plaintiffs’
17   conjoint surveys to the full amount of relevant sales from August 29, 2012 through the end
18   of the relevant Subclass Periods. Mr. Weir’s declaration would also remove the damages
19   calculations relating to challenged language that the Court found preempted in its March 9,
20   2020 Order, and relating to the products Plaintiffs will not pursue at trial.
21           Other than updated mathematical calculations, Plaintiffs would be offering nothing
22   new. Because there needs to be some time for IRI to accumulate the data, Plaintiffs request
23   that they have 60 days from the commencement of class notice to serve Mr. Weir’s updated
24   declaration on Post, with Plaintiffs required to serve any such declaration, in all events, seven
25   days before the deadline for parties to exchange proposed stipulations of fact, witness lists,
26   and papers described in Civil L.R. 16-10(b)(7), (8), (9), and (10).
27
28                                                13
                   Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                           JOINT CASE MANAGEMENT STATEMENT
                Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 15 of 17




 1         Once Plaintiffs provide Post with Mr. Weir’s updated declaration, Post, in turn, would
 2   like to provide an updated declaration from its damages expert, Dr. Bruce Strombom, that
 3   similarly incorporates the updated sales and pricing data through the end of relevant subclass
 4   periods. Post proposes that Dr. Strombom provide his updated declaration no later than 30
 5   days after Plaintiffs serve Mr. Weir’s updated declaration. Plaintiffs do not object to this.
 6         B.      Post’s Proposed Motion to Amend Eight Admissions Related to Added
 7                 Sugar Levels.
 8         Finally, last summer, Post served amended responses to some of Plaintiffs’ Requests
 9   for Admissions related to added sugar levels in its products. In preparation for this Case
10   Management Conference, Post asked Plaintiffs whether they would contest eight of those
11   amended responses at trial (those related to products still at issue) and require Post to move
12   under Fed. R. Civ. P. 36(b) for leave to amend. Plaintiffs asked Post to meet and confer with
13   them on the issue after the Case Management Conference pursuant to Paragraph 4 of the
14   Court’s Standing Order to see if the issue can be resolved, and to accommodate Plaintiffs’
15   schedule. Post agreed to do so. If the parties reach agreement, the issue will not come before
16   the Court. If they do not reach agreement, the parties will file a joint submission pursuant to
17   the Court’s Standing Order.
18
19   Dated: August 4, 2020                   Respectfully submitted,
20                                           /s/ Jack Fitzgerald
21                                           THE LAW OFFICE OF
                                             JACK FITZGERALD, PC
22                                           JACK FITZGERALD
23                                           jack@jackfitzgeraldlaw.com
                                             TREVOR M. FLYNN
24                                           trevor@jackfitzgeraldlaw.com
25                                           MELANIE PERSINGER
                                             melanie@jackfitzgeraldlaw.com
26                                           Hillcrest Professional Building
27                                           3636 Fourth Avenue, Suite 202

28                                              14
                 Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                         JOINT CASE MANAGEMENT STATEMENT
             Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 16 of 17




 1                                     San Diego, California 92103
                                       Phone: (619) 692-3840
 2
                                       Fax: (619) 353-0404
 3                                     JACKSON & FOSTER, LLC
 4                                     SIDNEY W. JACKSON, III (pro hac vice)
                                       75 St. Michael Street
 5                                     Mobile, Alabama 36602
 6                                     Phone: (251) 433-6699
                                       Fax: (251) 433-6127
 7
                                       Class Counsel
 8
     Dated: August 4, 2020             /s/ Aaron Van Oort
 9                                     FAEGRE DRINKER BIDDLE & REATH LLP
10                                     SARAH L. BREW
                                       sarah.brew@faegredrinker.com
11                                     AARON VAN OORT
12                                     aaron.vanoort@faegredrinker.com
                                       NATHANIEL J. ZYLSTRA
13                                     nathaniel.zylstra@faegredrinker.com
14                                     NICHOLAS J. NELSON
                                       nichaols.nelson@faegredrinker.com
15                                     EMILY R. ZAMBRANA
16                                     emily.zambrana@faegredrinker.com
                                       90 South 7th Street, Suite 2200
17                                     Minneapolis, Minnesota 55402
18                                     Phone: (612) 766-7000
                                       Fax: (612) 766-1600
19
                                       FAEGRE DRINKER BIDDLE & REATH LLP
20                                     TARIFA B. LADDON
21                                     tarifa.laddon@faegredrinker.com
                                       11766 Wilshire Blvd., Suite 750
22                                     Los Angeles, California 90025
23                                     Phone: (310) 500-2090
                                       Fax: (310) 500-2091
24
                                       Attorneys for Defendant Post Foods, LLC
25
26
27
28                                            15
               Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                       JOINT CASE MANAGEMENT STATEMENT
              Case 3:16-cv-04958-WHO Document 247 Filed 08/04/20 Page 17 of 17




 1                                SIGNATURE ATTESTATION
 2         I hereby attest that, pursuant to N.D. Cal. Civ. L.R. 5-1(i)(3), the concurrence to the
 3   filing of this document has been obtained from each signatory hereto.
 4   Dated: August 4, 2020                        /s/ Jack Fitzgerald
                                                  Jack Fitzgerald
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             16
                Krommenhock et al. v. Post Foods LLC, No. 16-cv-4958-WHO (JSC)
                        JOINT CASE MANAGEMENT STATEMENT
